     Case 2:18-cv-10255-SJO-MRW Document 5 Filed 12/10/18 Page 1 of 3 Page ID #:134



 1    Bethany Stevens (SBN 245672)
      bstevens@wscllp.com
 2    Amanda Walker (SBN 252380)
      awalker@wscllp.com
 3    WALKER STEVENS CANNOM LLP
      500 Molino Street, Suite 118
 4    Los Angeles, California 90013
      Telephone: (213) 712-9145
 5    Fax: (213) 403-4906
 6 Michael Ng (SBN 237915)
   michael.ng@kobrekim.com
 7 Daniel Zaheer (SBN 237118)
   daniel.zaheer@kobrekim.com
 8 KOBRE & KIM LLP
   150 California Street, 19th Floor
 9 San Francisco, California 94111
   Telephone: (415) 582-4800
10
   Christopher Cogburn*
11 *pro hac vice to be filed
   christopher.cogburn@kobrekim.com
12 KOBRE & KIM LLP
   800 Third Avenue
13 New York, New York 10022
   Telephone: (212) 488 1200
14
      Attorneys for Petitioner
15    Shanghai Lan Cai Asset
      Management Co, Ltd.
16

17
                              UNITED STATES DISTRICT COURT
18
                            CENTRAL DISTRICT OF CALIFORNIA
19
                                         WESTERN DIVISION
20

21
   SHANGHAI LAN CAI ASSET                            Civil Case No. 2:18-cv-10255
22 MANAGEMENT CO, LTD.,
                                                     PETITIONER’S EX PARTE
23                         Petitioner,               APPLICATION FOR RIGHT-TO-
24                                                   ATTACH ORDER AND WRIT OF
      v.                                             ATTACHMENT OR, IN THE
25                                                   ALTERNATIVE, FOR
26    JIA YUETING,                                   TEMPORARY PROTECTIVE
                                                     ORDER
27                         Respondent.
28
      _____________________________________________________________________________________________
            PETITIONER’S EX PARTE APPLICATION FOR RIGHT-TO-ATTACH ORDER AND WRIT OF
              ATTACHMENT OR, IN THE ALTERNATIVE, FOR TEMPORARY PROTECTIVE ORDER
     Case 2:18-cv-10255-SJO-MRW Document 5 Filed 12/10/18 Page 2 of 3 Page ID #:135



 1    TO THE HONORABLE COURT:
 2          Petitioner Shanghai Lan Cai Asset Management Co, Ltd. (“SLC”) hereby
 3    applies, on an ex parte basis pursuant to Local Rule 7-19, for the following orders:
 4          1. A right-to-attach order recognizing SLC’s right to levy against all
 5             property located within or otherwise subject to jurisdiction in California
 6             which is owned, directly or indirectly, by Respondent Jia Yueting.
 7          2. A writ of attachment in the amount of $11,037,858.52 (¥75,940,466.63)1
 8             against the following property owned by Jia:
 9                 a. Jia’s 33-percent ownership interest in Faraday & Future Inc., a
10                    California corporation;
11                 b. real estate located at REDACTED PER L.R. 5.2-1
12                                       , which is Jia’s residence and which, on
13                    information and belief, Jia owns and controls through a California
14                    corporation named Ocean View Drive, Inc. (“Ocean View”);
15                 c. real estate located at 19 Marguerite Drive, Rancho Palos Verdes,
16                    California, 90275, which, on information and belief, Jia owns and
17                    controls through Ocean View; and
18                 d. real estate located at 91 Marguerite Drive, Rancho Palos Verdes,
19                    California, 90275, which, on information and belief, Jia owns and
20                    controls through Ocean View.
21          3. Solely in the alternative to the relief requested in items (1) and (2) above,
22             a temporary protective order restraining Jia from taking any steps to
23             transfer, conceal, reduce, encumber, or otherwise make unavailable any
24             of the property identified in items (2)(a)–(e) above until SLC’s
25

26

27  The exchange rate of US $1 = CNY ¥6.88 is adopted in this paragraph, which was
      1


28 obtained from Google on December 10, 2018.
                                         1
            PETITIONER’S EX PARTE APPLICATION FOR RIGHT-TO-ATTACH ORDER AND WRIT OF
              ATTACHMENT OR, IN THE ALTERNATIVE, FOR TEMPORARY PROTECTIVE ORDER
     Case 2:18-cv-10255-SJO-MRW Document 5 Filed 12/10/18 Page 3 of 3 Page ID #:136



 1             application for a right-to-attach order and writ of attachment can be heard
 2             on notice.
 3          As further explained in SLC’s Memorandum in support of this application,
 4    the relief SLC requests is authorized by Federal Rule of Civil Procedure 64 and
 5    California Civil Procedure Code §§ 485.010, et seq., and 486.030(a), and is
 6    supported by good cause.
 7          SLC does not know if Respondent is represented by counsel in the United
 8    States in connection with this dispute, nor does it have any contact information for
 9    such counsel.
10          SLC submits the following documents in support of this application:
11          1. The Petition to Confirm Arbitration Award filed in this action;
12          2. The Memorandum in Support of the Petition to Confirm Arbitration
13             Award;
14          3. The First and Second Declarations of Jian Kang and all exhibits thereto;
15          4. The Memorandum in support of this application; and
16          5. Two alternative forms of proposed order:
17                 a. a right-to-attach order and writ of attachment as to the property
18                    identified in items (2)(a)–(d) above; and, alternatively,
19                 b. a temporary protective order restraining Jia from restraining Jia
20                    from taking any steps to transfer, conceal, reduce, encumber, or
21                    otherwise make unavailable any of the property identified in items
22                    (2)(a)–(d) above.
23    Dated: December 10, 2018               WALKER STEVENS CANNOM LLP
24
                                      By:     /s/ Bethany Stevens
25
                                             Bethany Stevens
26
                                      Attorneys for Petitioner
27                                    Shanghai Lan Cai Asset Management Co, Ltd.
28
                                                2
            PETITIONER’S EX PARTE APPLICATION FOR RIGHT-TO-ATTACH ORDER AND WRIT OF
              ATTACHMENT OR, IN THE ALTERNATIVE, FOR TEMPORARY PROTECTIVE ORDER
